Citation Nr: 1532587	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  04-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that reopened a claim for service connection for hypertension and denied it on the merits.  

A September 2009 Board decision also reopened the claim for service connection for hypertension, and denied it on the merits.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 decision, the Court vacated and remanded that portion of the Board's decision which denied service connection for hypertension.  

The Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development in July 2012.  In a March 2013 rating decision, the AOJ granted service connection for PTSD.  In May 2013, the Veteran's representative argued that the Veteran's service-connected PTSD caused or aggravated the Veteran's hypertension.  As a result, the Board again remanded the claim to the AOJ in June 2013 for additional development.

The Board denied service connection for hypertension, to include as secondary to service-connected PTSD, in a December 2013 decision.  The Veteran appealed the denial to the Court.  In July 2014, the Court granted the Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded the matter for compliance with its instructions in the JMR.  

In October 2014, the Board remanded the case to the AOJ for additional development.  That development completed, the case has properly been returned to the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's hypertension did not manifest during active service or within one year of active service, was not caused by the Veteran's active service, and was not caused and has not been aggravated by his service-connected PTSD.  
CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran generally contends that he incurred hypertension during active duty or as a result of his service-connected PTSD.  He asserts that his active duty blood pressure readings are evidence of hypertension, and that PTSD can cause or exacerbate hypertension.  

In the July 2014 JMR, the Parties agreed that the December 2013 Board decision (not before the undersigned) was problematic in that the Board relied on a July 2012 VA medical examination report that did not take into account blood pressure readings from 1997 of 150/94 and 148/88, contrary to an earlier Board Remand.  The Court has provided the following guidance with regard to JMRs. 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (vacated on other grounds sub nom. Carter v. McDonald, ---F.3d----, No. 2014-7122, 2015 WL 4429842 (Fed. Cir. July 21, 2015).  

The Veteran was represented by an attorney with regard to the JMR.  Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension on a direct or presumptive basis, and as secondary to service-connected PTSD.   

The Veteran's service treatment records are negative for diagnoses of hypertension.  They reflect some elevated blood pressure readings, including 148/91 in 1993 and 150/94 and 148/88 in 1997.  

The Veteran's service treatment records, overall, weigh heavily against his claim.  They reflect that medical personnel did not interpret any of the blood pressure readings as signs, symptoms or indications of hypertension.

In this regard, in light of the JMR, it is significant to note that the Veteran himself has primary contended that his PTSD caused this problem and makes little reference to the problem beginning during service, despite the JMR. 

The record does not include any manifestation of hypertension within one year of the Veteran's separation from active duty.  Thus, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The post-service medical records are negative for hypertension for five years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Post-service blood pressure readings were within the normal range until November 2000 VA treatment, when the Veteran's blood pressure was 143/84.  Private treatment records dated from October 2003 to November 2003 show elevated blood pressure readings and instructions regarding high blood pressure and hypertension.  VA treatment records also show elevated blood pressure readings.  A February 2008 VA examination diagnosed the Veteran as having hypertension, which only provides more evidence against this claim. 

However, VA and private treatment records are negative for any opinion or evidence that it is at least as likely as not that the Veteran's hypertension is related to active duty.  They are also negative for any opinion or evidence that it is at least as likely as not that the Veteran's service-connected PTSD caused or aggravated his hypertension.

Now the Board turns to the medical nexus evidence in this case.  It first addresses the medical nexus evidence concerning onset of the hypertension during service, which includes a discussion of July 2012 and February 2015 medical opinions and the July 2014 JMR.  Then, it addresses the medical evidence concerning whether secondary service connection (and aggravation) with regard to PTSD and discusses the 2013 opinion and evidence submitted after that opinion.  

The report of the July 2012 VA examination sets forth the relevant history (including numerous inservice blood pressure readings), the Veteran's subjective complaints, and examination results.  The examiner expressed the opinion that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by inservice injury, event or illness.  The examiner explained that the Veteran's blood pressure during service did not reveal sustained systolic blood pressure over 140, or sustained diastolic blood pressure over 90.  

In the July 2014 JMR, the Parties agreed that the 2012 examination report was inadequate.  The Parties explained that the examiner considered a number of blood pressure readings from the Veteran's period of service but failed to consider the elevated readings of 150/94 and 148/88 in 1997.  

In this regard, this finding is unclear.  The examiner noted the fact that the Veteran's blood pressure during service did not reveal sustained systolic blood pressure over 140, or sustained diastolic blood pressure over 90, clearly indicating that the examiner did consider readings that were elevated (while not specifically citing all of the them, a requirement that does not appear based on any case law the undersigned is aware of) but finding that the fact he did not has sustained high blood pressure readings supports a finding that he did not have hypertension that was incurred in or caused by inservice injury, event or illness.  A finding by the examiner that the Veteran did not have elevated readings would suggest that the examiner did not review all readings, but this was not the case.  The conclusion clearly suggest that the examiner did, in fact, review the elevated readings of 150/94 and 148/88 in 1997 but found that because they were not sustained, they do not suggest a problem that would provide a basis to grant this claim.  

In any event, to address this problem, the Board remanded the matter to the AOJ for another medical opinion.  That opinion was provided in February 2015.  The examiner stated that she had reviewed the Veteran's claims file.  She specifically indicated the blood pressure readings that she reviewed, listing 26 systolic / diastolic readings from September 1993 through August 1997.  She indicated that he suffered a dog bite in July 1997 and had blood pressure readings of 148/88 and 150/94.  She concluded that that his hypertension was less likely than not incurred in or caused by his active service.  She supported that opinion with a rationale, as follows (spelling corrected):  

Review of the veteran's medical records do not show BP readings that are persistently in the hypertension range.  He had sporadic and transient elevations in BP during service but the elevations were not sustained.  Specifically, the elevations occurred when the veteran was in pain, i.e. dog bite, back pain, etc.  Pain is known to transiently elevate BP via stimulation of the sympathetic nervous system.  His BP readings did not become consistently elevated until he left service.

The Board finds this opinion adequate.  The service treatment records are consistent with what the examiner explained.  The 1997 blood pressure measurements of interest were obtained in connection with dog bite and back pain complaints.  

It is clear from the February 2015 report that the examiner considered all of the Veteran's blood pressure measurements including the ones that the Parties agreed she did not consider in the 2012 examination.  The Board finds the examiner's opinion adequate and it is highly probative evidence against the Veteran's claim because it is supported by more than adequate rationale and is consistent with the other evidence of record specific to the Veteran.  

In the July 2013 VA medical opinion, the same VA examiner acknowledged a medical text submitted by the Veteran's representative (discussed in detail below) that psychosocial factors have been associated with cardiovascular disease.  The examiner expressed the opinion that the Veteran's hypertension was less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected PTSD.  

The examiner explained that although mental disease and stress can temporarily elevate or aggravate any conditions, the careful research in the medical literature did not substantiate a claim that PTSD permanently causes or permanently worsens hypertension.  

She stated that the Veteran likely had essential hypertension.  Based on the electronic review of the Veteran's records, he was diagnosed with unspecified essential hypertension on December 17, 2012.  

The Board finds this opinion to be adequate and to be highly probative evidence against the Veteran's claim.  Again, the opinion is supported by more than adequate rationale.  

With respect to the medical text referenced by the Veteran's representative in the May 2013 post-remand brief acknowledging that psychosocial factors such as anger, anxiety and depression have been associated with cardiovascular disease, the examiner stated that, theoretically, the Veteran's blood pressure control could be worsened TEMPORARILY (capitalization in original) should he have emotional stress due to his PTSD.  However, no documentation was found to show increased severity and/or exacerbation by his PTSD.  The post-service medical records provide some evidence against such a finding.   

The examiner also stated that based on a review of the Veteran's medical records, his overall blood pressure seemed to be controlled for the majority of time.  No uncontrolled high blood pressure was found resulting in heart attack, stroke, bulging or weakened blood vessels forming an aneurysm, heart failure, narrowed blood vessels in the kidney resulting in chronic kidney failure, or other complication/aggravation of hypertension.  Thus, the probability of the Veteran's high blood pressure being aggravated by his service-connected PTSD/major depression would be less than 50 percent. 

The Board is aware that the examiner did not specifically state that it was less likely than not (less than 50 percent probability) that the Veteran's service-connected PTSD aggravated his hypertension.  However, the examiner's first rationale makes it clear that this was her opinion.  Further, later in the medical opinion the examiner stated that a question seeking a medical opinion for aggravation of a nonservice connected condition (hypertension) by a service connected condition (PTSD) was "Not applicable."  

The Board finds that the opinions just discussed - the 2012 and 2015 opinion taken together and the 2013 opinion constitute highly probative evidence against service connection on direct and secondary bases.  The examiner explained her opinions with reference to medical principles and the Veteran's active duty and post-service medical history, including blood pressure readings, which she recounted in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history). 

The Board acknowledges that VA's website recognizes that veterans with PTSD have a high risk of cardiovascular disease, including hypertension.  In May 2013 correspondence, the Veteran's representative cited a medical textbook that psychosocial factors such as anger, anxiety, depression, hostility and type A behavior have been associated with the occurrence or recurrence of cardiovascular disease.  

However, these references are too general in nature to provide, alone, the necessary evidence to show that the Veteran's service-connected PTSD caused or aggravated his hypertension.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  

The citations provided by the Veteran's representative provides particularly highly speculative evidence, for reasons cited above.

In the current case, the VA website and cited medical text do not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity that the Veteran's service-connected PTSD caused or aggravated his hypertension. 

The Board acknowledges the assertions by the Veteran in support of the claim.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the contentions that the Veteran directly incurred hypertension during active duty, or that his service-connected PTSD proximately caused or aggravated his hypertension, do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's hypertension is related to active duty, and whether his service-connected PTSD proximately caused or aggravated his hypertension) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of the claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d. at 1377. 

The Veteran is competent to state that he observed what he believes to be hypertension symptoms during or after service.  The Board finds any such assertions to be credible.  However, the Veteran is not competent to attribute the coincidence of symptoms occurring during or after service, or before or after the development of the service-connected PTSD, as establishing the diagnosis and etiology of his hypertension.  As such, the Board finds that the Veteran's assertions are outweighed by the 2012, 2013, and 2014 VA medical opinions, as a whole, addressed above.  We cannot expect perfection from a medical nexus opinion (particularly in light of the exceedingly mutable nature of Veterans Law [the law regarding what is, and is not required in a medical nexus opinion has shifted substantially in the more than 10 year this case has been in adjudication] it would be difficult to clearly indicate what a "faultless" etiology opinion would be).  While one can always argue that there may be possible anomalies with particular points made in a medical opinion, and it is always possible to cite to some possible factual evidence not cited (there is a great deal of evidence in this case), that may, or may not, influence a decision, the medical opinions, as a whole, provide particularly negative evidence against the Veteran's claim overall on all points. 
 
In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include as secondary to service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice for direct service connection was provided in a July 2004 letter.  A March 2006 letter provided Dingess notice.  The claim was readjudicated in Supplemental Statements of the Case (SSOCs) dated in March and September 2008 and March 2015.  Accordingly, the duty to notify has been fulfilled with respect to direct service connection. 

The duty to notify has not been fulfilled with respect to secondary service connection.  Nevertheless, the Board finds that any notice defect did not affect the essential fairness of the adjudication of the secondary service connection claim, and that the Veteran was not prejudiced thereby.  In this regard, the Board observes that the Veteran himself, through his representative, raised the issue of entitlement to service connection for hypertension as secondary to service-connected PTSD.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate a secondary service connection claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, the Veteran has been represented by a service organization or attorney during the entire appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and statements from the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations and opinions were conducted/obtained in 2012, 2013, and 2015 as discussed in the Merits section of this document.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and medical opinions in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

In light of the VA examination and medical opinion, the Board finds that the development requested by the Board's prior remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further development will not provide a basis to grant this claim. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

ORDER

Service connection for hypertension is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


